The opinion of the court-was delivered by
Garrison, J.
The prosecutor is incorporated under the laws of the-State of New York as a charitable society and as such claims exemption from the payment of collateral inheritance taxes as legatee and devisee under the will of Susan YanNeste, who died in this state on February 28th, 1912, and whose will was admitted to probate in the county of Middlesex.
This claim is based upon the supplement to the Collateral Inheritance Tax act of 1894, approved March 15th, 1898 (Pamph. L., p. 106), which, if still in force, entitles the prosecutor to the exemption claimed by it.
This question was before the Prerogative Court in the case of In re Estate of Gopsill (7 Buch. 215), in which Vice Ordinary Walker (now'Chancellor) held that since the passage of the amendment to the Collateral Inheritance Tax act of *251906 (at p. 432) the supplemental act of 1898 was no longer in force. We agree with the Mice- Ordinary that the act of 1898 has been eliminated not by its repeal but by its being superseded by later legislation covering the subject-matter. Eldridge v. Philadelphia and Reading Railroad Co., 54 Vroom 463.
The assessment and tax brought up by this writ are affirmed.